Name: Decision of the European Parliament of 23 April 2009 on discharge in respect of the implementation of the budget of the European Police College for the financial year 2007
 Type: Decision
 Subject Matter: budget;  European construction; NA
 Date Published: 2009-09-26

 26.9.2009 EN Official Journal of the European Union L 255/157 DECISION OF THE EUROPEAN PARLIAMENT of 23 April 2009 on discharge in respect of the implementation of the budget of the European Police College for the financial year 2007 (2009/663/EC) THE EUROPEAN PARLIAMENT,  having regard to the final annual accounts of the European Police College for the financial year 2007 (1),  having regard to the Court of Auditors report on the final annual accounts of the European Police College for the financial year 2007, together with the Colleges replies (2),  having regard to the Councils recommendation of 10 February 2009 (5588/2009  C6-0060/2009),  having regard to the EC Treaty, and in particular Article 276 thereof,  having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (3), and in particular Article 185 thereof,  having regard to Council Decision 2005/681/JHA of 20 September 2005 establishing the European Police College (CEPOL) and repealing Decision 2000/820/JHA (4), and in particular Article 16 thereof,  having regard to Commission Regulation (EC, Euratom) No 2343/2002 of 19 November 2002 on the framework Financial Regulation for the bodies referred to in Article 185 of Regulation (EC, Euratom) No 1605/2002 (5), and in particular Article 94 thereof,  having regard to Rule 71 of, and Annex V to, its Rules of Procedure,  having regard to the report of the Committee on Budgetary Control and the opinion of the Committee on Civil Liberties, Justice and Home Affairs (A6-0160/2009), 1. Grants the Director of the European Police College discharge in respect of the implementation of the Colleges budget for the financial year 2007; 2. Sets out its observations in the Resolution below; 3. Instructs its President to forward this Decision and the Resolution that forms an integral part of it to the Director of the European Police College, the Council, the Commission and the Court of Auditors, and to arrange for their publication in the Official Journal of the European Union (L series). The President Hans-Gert PÃ TTERING The Secretary-General Klaus WELLE (1) OJ C 278, 31.10.2008, p. 51. (2) OJ C 311, 5.12.2008, p. 136. (3) OJ L 248, 16.9.2002, p. 1. (4) OJ L 256, 1.10.2005, p. 63. (5) OJ L 357, 31.12.2002, p. 72. RESOLUTION OF THE EUROPEAN PARLIAMENT of 23 April 2009 with observations forming an integral part of the Decision on discharge in respect of the implementation of the budget of the European Police College for the financial year 2007 THE EUROPEAN PARLIAMENT,  having regard to the final annual accounts of the European Police College for the financial year 2007 (1),  having regard to the Court of Auditors report on the final annual accounts of the European Police College for the financial year 2007, together with the Colleges replies (2),  having regard to the Councils recommendation of 10 February 2009 (5588/2009  C6-0060/2009),  having regard to the EC Treaty, and in particular Article 276 thereof,  having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (3), and in particular Article 185 thereof,  having regard to Council Decision 2005/681/JHA of 20 September 2005 establishing the European Police College (CEPOL) and repealing Decision 2000/820/JHA (4), and in particular Article 16 thereof,  having regard to Commission Regulation (EC, Euratom) No 2343/2002 of 19 November 2002 on the framework Financial Regulation for the bodies referred to in Article 185 of Regulation (EC, Euratom) No 1605/2002 (5), and in particular Article 94 thereof,  having regard to Rule 71 of, and Annex V to, its Rules of Procedure,  having regard to the report of the Committee on Budgetary Control and the opinion of the Committee on Civil Liberties, Justice and Home Affairs (A6-0160/2009), A. whereas the College was set up in 2001 and was transformed into a Community body within the meaning of Article 185 of the general Financial Regulation, to which the framework Financial Regulation for agencies applies, with effect from 1 January 2006, B. whereas the European Court of Auditors (ECA), in its report on the annual accounts of the College for the financial year 2006, qualified its opinion with regard to the legality and regularity of the underlying transactions on the basis that the system of procurement did not comply with the provisions of the Financial Regulation, C. whereas on 22 April 2008 Parliament granted the Director of the College discharge in respect of the implementation of the Colleges budget for the financial year 2006 (6), and in its resolution accompanying the discharge decision, inter alia:  regretted the Courts finding that in 2006 the College did not establish the necessary systems and procedures to enable it to prepare a financial report in compliance with the requirements of the framework Financial Regulation applicable to the agencies,  called on the College to adopt detailed implementing rules, including those ensuring the transparency of its procurement procedures, in accordance with its financial regulation,  invited the College to ensure without delay, and by June 2008 at the latest, that its financial management fully respects the provisions of the Financial Regulation,  asked the Commission to closely supervise the implementation of the Colleges budget, D. whereas the ECA, in its report on the annual accounts of the College for the financial year 2007, qualified its statement of assurance with regard to the reliability of the accounts and with regard to the legality and regularity of the underlying transactions, 1. Observes that, whereas the ECAs statement of assurance for 2006 was unqualified with regard to the accounts and qualified with regard to the underlying transactions, the statement of assurance for 2007 is qualified with regard to both the accounts and the underlying transactions; 2. Stresses the need for the College to strictly comply with the Financial Regulation and EC public procurement legislation and to improve its financial management, as it is the second consecutive year in which the ECA raises similar/identical concerns; 3. Asks the Commission to closely supervise the implementation of the Colleges budget; 4. Is deeply concerned that the ECA identified cases where appropriations were used to finance the private expenditure of the Colleges staff; notes the ECAs judgement that this private use of public funds is material in nature; 5. Emphasises the ECAs recommendation that steps should be taken to ensure complete reimbursement of these funds; 6. Is concerned by a situation where its responsible committee received incomplete information provided on the private use of public money detected by the ECA, by the Colleges failure to meet the deadline of June 2008 set in the 2006 discharge resolution to bring its financial management into line with the Financial Regulation, and by recurrent breaches of basic financial rules; 7. Notes that the College violated the principle of unity and accuracy of the budget by not recording EUR 1 500 000 received from the Commission in 2007 to implement MEDA properly; 8. Is concerned about the weaknesses in budget management detected by the ECA; notes that only EUR 5 600 000 of the commitment appropriations were used while EUR 1 700 000 were carried over; notes that 20 % of the appropriations carried over from previous years were cancelled; 9. Notes that until November 2007 the College did not have a proper commitment accounting system which caused serious difficulties in budget management, for example the creation of new budgetary lines ex nihilo; 10. Notes that a paper-based system for commitments entered into force as of 1 January 2008 and ABAC (accrual based accounting) was implemented in June 2008; 11. Notes that the ECA was not in a position to provide detailed figures on the amounts and types of expenditure concerning the private use of public funds by the Colleges staff; notes that the information provided by the College at Parliaments request concerned the use of mobile phones, the use of pool cars, the provision of furniture for the accommodation of staff and free shuttle services for staff members to airports and train stations; notes that, according to the College, the amounts and state of play of recovery are as follows:  use of mobile phones by staff: GBP 3 405 for the period April to December 2007, all costs recovered,  use of pool cars by staff: GBP 1 157 for the period July to December 2007, all costs recovered; the cars have since been sold,  furniture: GBP 6 625 for furniture purchased in 2007; the furniture has since been sold,  free shuttle service for staff to airports and train stations: GBP 9 508 cost identified for 2007; the recovery process has been initiated; 12. Is not prepared to accept the submission by the College of incomplete information, in particular as it does not even cover the whole year 2007 or the amounts relating to the sale of the pool cars and the furniture; 13. Stresses that, as in 2006, despite the fact that the lack of financial reporting was criticised in the ECA annual report and the discharge resolution 2006, the College once more failed to produce a report on budgetary and financial management for 2007, contrary to its own financial regulation; 14. Is concerned that, although this was already highlighted in the ECA annual report and the discharge resolution 2006, the College adopted:  implementing rules for the Financial Regulation only in February 2008,  internal procurement guidelines only in September 2008 according to its replies to the ECA, and only in October 2008 according to its replies to the rapporteur; i.e. more than two years after it became an agency and the Financial Regulation became applicable; 15. Is concerned that the College adopted a revision of its financial regulation in 2008, which contains derogations from the framework financial regulation, notably from procurement rules, without the Commissions prior consent; 16. Observes that, contrary to its own financial regulation, the College has not sent to the discharge authority a report on internal audits for 2007; Ongoing OLAF investigation 17. Notes that OLAF has opened an internal investigation concerning the College; 18. Calls on the College, and on the Director in particular, to fully cooperate with OLAF and to provide all necessary assistance to enable OLAFs agents to carry out their duties; 19. Calls on the College, OLAF and the Commission to inform the discharge authority of the results of the OLAF investigation without delay as soon as they are available; 20. Refers for other observations accompanying its Decision on discharge which are of a horizontal nature to its Resolution of 23 April 2009 on financial management and control of EU agencies (7). (1) OJ C 278, 31.10.2008, p. 51. (2) OJ C 311, 5.12.2008, p. 136. (3) OJ L 248, 16.9.2002, p. 1. (4) OJ L 256, 1.10.2005, p. 63. (5) OJ L 357, 31.12.2002, p. 72. (6) OJ L 88, 31.3.2009, p. 243. (7) See page 206 of this Official Journal.